— Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondents to “remove all false representations that have been made” by them in certain proceedings, and application by the petitioner to prosecute the proceeding as a poor person.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
*992Adjudged that the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 506 [b]; 7804 [b]). Mastro, J.P, Rivera, Chambers and Lott, JJ., concur.